DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.  Claim 1 recites the upstream side process path formed from a piping section comprising a balance tank, the heat sterilization part and the manifold valve.  Claim 1 further recites an upstream side feedback path comprising the manifold valve and the balance tank.  It is unclear what’s the difference between the upstream side process path and the upstream side feedback path?  Similarly, it is also unclear the difference between the downstream side process path and the downstream side feedback path. Claim 1 is further indefinite because it is unclear what applicant means by coupling the upstream side process path and the downstream side process path?  How are the paths coupled? 

USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (WO2017/111047, US2018/0334372). For translational purposes, the examiner is relying on the equivalent US patent 2018/0334372.
Re claim 1, Hayakama et al. teach a method of cleaning  and sterilizing a drink filling apparatus  which includes a drink supply piping 7 that feeds a drink sterilized in a heating sterilization part (UHT; paragraph 63), the method comprising performing CIP in which a cleaner is circulated in the piping (paragraphs 99-101), raising the temperature of the cleaner to a temperature required for a sterilizing in place (SIP, paragraphs 110, 114; Fig. 11) during a CIP stage, then performing SIP (paragraph 110-112);  and washing the cleaner away with aseptic water (paragraphs 110, 112).  Specifically, paragraph 110 teaches that rinse water is used in the rinsing step under aseptic conditions and the rinse water is heated in the UHT (heating sterilization part).  Additionally, paragraph 112 teaches that after the SIP process, aseptic water may be fed from the product sterilizer.  
Re claim 1, applicant is directed to Fig. 5 to teach the a circulation path (i.e. upstream side process path), formed by an upstream side piping section7a, including a balance tank 5, the heating sterilization part 18, manifold valve 8, and an upstream side feedback path  including the manifold value and the balance tank 5, a downstream side process path formed by a downstream side piping section 7b including the manifold valve 8, an aseptic surge tank 19, a head tank 11, and the filling machine 2, and a downstream feedback path 6a including a cup 9, a downstream side heating unit 21, and the manifold valve 8.  The examiner argues that Fig. 5 of the prior art is identical to Fig. 1 of applicant’s instant invention, and therefore the structural limitations of the upstream and downstream process and feedback paths are met by the prior art. 
Re claim 1,  applicant has now amended the claim to recite the upstream-side process path and the downstream-side process path coupled to teach other.  The limitations are broadly interpreted as rinsing both the entire apparatus with aseptic water since claim 1 recites that the rinsing water flows to both the upstream side and downstream side feedback paths. As such, applicant is directed to paragraphs 63, 89-90, 93, as the reference teaches flowing the aseptic water through both paths. Applicant is also directed to paragraph 110 which teaches that the manufacture of the product maybe started after the “interior of the piping is cleaned with aseptic water having at least a sterilization strength”.  This clearly teaches that the entire system is cleaned with aseptic water, wherein the aseptic water is sterilized in the UHT.   In reference to circulating the cleaner in the drink supply piping while performing the CIP, applicant is directed to paragraphs 99 and 101. In reference to washing the cleaner used for the CIP and SIP away with aseptic water, applicant is directed to paragraph 110 which teaches uses the same cleaner comprising alkali or acid for both the CIP and SIP processes and further teaches after the SIP process, rinsing with aseptic water (paragraphs 112, 114, Fig. 18). In reference to the balance tank, the manifold valve, aseptic surge tank, a head tank and a filling machine, applicant is directed to paragraph 63.  In reference to performing CIP and SIP upstream and downstream side, applicant is directed to paragraphs 101-104. In reference to discharging the rinsing water, refer to paragraph 110.   Re claim 3, the limitations are met since paragraph 110 teaches that aseptic water used for the rinsing step can be used for the sterilization strength of the subsequent product, and therefore, the condition of sterilization for the drink and the rinse are equal.  In reference to the claims 5-6, refer to paragraph 110, which teaches a heat exchanger before the balance tank 5 to regulate the temperature of the aseptic water used in the rinsing step. 
Response to Arguments
The rejection of the claims, under 112, second paragraph is maintained for the reasons set forth above.
The rejection of the claims, as being anticipated by Hayakawa et al. is maintained for the reasons set forth above. 
Applicant argues that the claimed features ensure that the upstream side process path is left unrinsed until the SIP for the downstream side process path is completed, and after the SIP for the downstream-side process path is completed, the upstream side process path and the downstream-side process path are coupled to each other and then rinsed at the same time.  Applicant’s arguments are unpersuasive as they are not commensurate in scope with the instantly claimed invention. 
Applicant argues that Hayakawa fails to teach after performing the SIP, the upstream side process path and the downstream side process path are coupled to each other and a rinsing of the interior of the drink supply piping with the aseptic water. It appears that applicant is now claiming rinsing both upstream and downstream fluid paths with aseptic water.  The limitations are clearly met as the examiner interprets “coupling of the paths” as rinsing the entire apparatus.  Paragraph 110 clearly teaches that after the SIP and CIP processes, the interior of the piping is cleaned with aseptic water, wherein the examiner considers the interior piping to include both the upstream and the downstream paths.  Furthermore, given that Fig. 5 of the prior art is the same as applicant’s fig. 1 of the instant invention, it is unclear at the present time, how the claimed invention differentiates from the instantly claimed invention. As such, the rejection is maintained for the reasons set forth above. 
Applicant asserts on page 11 of the response, that the aseptic water is sterilized by a UHT (paragraph 1) and further asserts in paragraph 2 that the prior art of Hayakawa fails to disclose that the aseptic water is sterilized by a UHT for rinsing.  Applicant’s arguments are unpersuasive.  Hayakawa clearly teaches  aseptic water sterilized by UHT.  Paragraph 110 clearly teaches that the “rinse water used in the rinsing step is heated in the UHT 18”and further teaches to rinse the entire apparatus prior to the manufacture of the subsequent product. 
It appears that applicant is picking and choosing various embodiments of Hayakawa in order to assert that the prior art fails to teach rinsing with aseptic water after the SIP process.  Applicant further asserts that even if aseptic water, which is sterilized by the UHT, is used of rinsing, a person of ordinary skill would only rinse the upstream piping section.  The prior art teaches a) that rinsing with aseptic water can occur after a SIP process, b) aseptic water can be sterilized with UHT and b) CIP is performed, followed by a SIP process followed by a rinsing process. 
Applicant’s arguments directed to temperature changes in the downstream side piping section are unpersuasive as it is not commensurate in scope with the instantly claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc